Name: Commission Regulation (EEC) No 2072/85 of 25 July 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  marketing
 Date Published: nan

 No L 196/22 Official Journal of the European Communities 26. 7 . 85 COMMISSION REGULATION (EEC) No 2072/85 of 25 July 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 298/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 1874/85 (4), set terms for the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs ; whereas Article 4 (3) (b) (aa) specified the height of the lettering carrying the information that must appear on packages of uncooked dough ; whereas the minimum height of 1 cm specified is excessive in cases where the maximum unit content is 1 kilogram ; whereas provision should be made for the use of smaller lettering in such cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the third indent of Article 4 (3) (b) (aa) of Regulation (EEC) No 262/79 : 'However, if the uncooked dough is put up in packages with a content of 1 kilogram or less, the information shall be given in letters at least 0,5 cm high.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . 0 OJ No L 41 , 16 . 2 . 1979, p. 1 . 4) OJ No L 175, 5 . 7. 1985, p. 27.